Citation Nr: 0026201	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-27 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a closed head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1986 to 
March 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board initially notes that the veteran failed to report 
for a hearing before a traveling member of the Board 
scheduled in July 2000.  His request for such a hearing is 
therefore considered withdrawn.  38 C.F.R. § 20.704(d) 
(1999).

The Board also notes that the veteran's representative has 
raised the issues of entitlement to service connection for 
psychiatric disability (to include PTSD), multiple scars 
resulting from a July 1994 boating accident in service, and 
right ear disability.  These matters are therefore referred 
to the RO for appropriate action.

The Board lastly notes that the veteran, in a June 1996 
statement, indicated that he believed that an April 1996 
denial of his claim for VA Vocational Rehabilitation benefits 
was premature.  In July 1997, he expressly disagreed with 
that determination.  The Board construes the veteran's June 
1996 statement to constitute a Notice of Disagreement with 
the April 1996 decision denying his claim for entitlement to 
Vocational Rehabilitation benefits.  This matter is therefore 
referred to the RO for appropriate action, to include the 
issuance of a Statement of the Case. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of the veteran's closed head injury are 
manifested by purely subjective complaints including 
headaches, decreased libido and memory loss; the veteran has 
not been diagnosed with neurological disability or multi-
infarct dementia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a closed head injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.124a, Diagnostic Code 8045 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as described 
below.  

Briefly, as noted in the Introduction, the veteran's period 
of service ended in March 1996.  In July 1996, service 
connection for residuals of a closed head injury was granted, 
and the disability was evaluated as 10 percent disabling.  
This evaluation has remained in effect since that time.

Service medical records show that the veteran sustained a 
closed head injury in July 1994, when he was hit by a boat 
and reportedly lost consciousness.  After a period of 
convalescence, the veteran reported back to duty.  
Thereafter, a November 1994 Medical Board report notes that 
the veteran complained of memory impairment, loss of libido, 
headaches, sleep impairment and irritability.  The veteran 
reportedly had experienced difficulty with performing his 
duties as a recruiter following the accident.  He denied any 
weakness, sensory loss, visual changes, vertigo or other 
symptoms.  On mental status examination, the veteran 
evidenced some difficulty with 5-minute recall, and exhibited 
a general slowing to responses.  Cranial nerve examination 
showed mild anisocoria, but was otherwise normal, as was the 
remainder of the neurological examination.  The veteran was 
diagnosed with postconcussive syndrome and was recommended 
for limited duty for a period of one year.  A November 1995 
Medical Board report documents that the veteran complained of 
memory problems, personality changes, headaches, fatigue, 
irritability, decreased libido, nervousness, tension and 
depression.  Physical examination was normal, and the veteran 
was diagnosed with cognitive disorder secondary to traumatic 
brain injury and post concussive migraines; the veteran was 
recommended to the Physical Evaluation Board for 
consideration of medical retirement.  The records reflect 
that a Physical Evaluation Board thereafter found the veteran 
unfit for duty on the basis of postconcussive syndrome and 
cognitive disorder secondary to traumatic brain injury, and 
that the veteran was placed on the Temporary Disability 
Retired List with a 30 percent evaluation.

Private treatment records for July 1994 to August 1995 show 
that the veteran sustained a closed head injury in July 1994 
with loss of consciousness, following which the veteran 
reported experiencing increased difficulty in performing his 
duties as a recruiter.  Computed Tomography studies of the 
head in August 1994 were essentially negative.  Chemical 
testing disclosed the presence of lowered levels of 
testosterone.  The veteran was afforded a neuropsychological 
examination in October 1994, at which time he reported 
experiencing headaches, sleep problems, decreased memory, 
confusion, speech problems and loss of libido.  On mental 
status examination the veteran's affect was slightly dull, 
with infrequent anxious laughter, but he was oriented.  He 
exhibited slight hesitation in conversations with infrequent 
loose associations.  Psychological testing disclosed above 
average intelligence with many strong residual cognitive 
abilities, but the veteran exhibited relative weakness in 
some areas of problem solving, memory and fine motor speed.  
The examiner concluded that the results were consistent with 
a mild traumatic brain injury, and the veteran was diagnosed 
with organic mental disorder, not otherwise specified, and 
with rule out hypersomnia, and was assigned a Global 
Assessment of Functioning (GAF) score of 65.

The private treatment records show that the veteran was 
afforded another neuropsychological examination in August 
1995, at which time he reported that his headaches occurred 
several times each week and lasted up to an hour.  Following 
testing, the veteran was diagnosed with mild cognitive 
disorder, not otherwise specified, and depressive disorder 
not otherwise specified.  The examiner concluded that the 
veteran's traumatic brain injury was mild in nature and that 
the veteran exhibited overall excellent cognitive abilities, 
with mild to moderate deficits in delayed verbal learning and 
decreased grip strength and fine motor coordination.

Of record is a December 1994 statement by J. Estigarribia, 
M.D.  The author reported that the veteran had complained of 
sexual impotence and feelings of depression, and noted that 
chemical testing had shown that the veteran's testosterone 
levels were lower than normal.  Dr. Estigarribia's impression 
was that the veteran had hypogonadism secondary to head 
trauma.

On general medical examination in June 1996, neurological 
evaluation of the veteran was normal and he was diagnosed 
with history of head trauma, currently asymptomatic.  The 
veteran was afforded a VA neurological examination in June 
1996, at which time he complained of loss of libido and 
impairment of recent memory.  He also reported experiencing 
recurrent headaches lasting from 6 to 12 hours and occurring 
up to twice each week, with associated drowsiness and 
fatigue; he described the headaches as pressure-like.  He 
denied any associated nausea or vomiting, visual disturbances 
or loss of consciousness.  He reported that he was unable to 
work with the headaches.  On examination the veteran was 
alert and oriented, and his recall was intact.  He was able 
to perform serial 7s, and his judgment was described as good.  
No impairment of thinking was evident.  Cranial nerve 
function was intact, and the veteran's gait and station were 
normal.  His strength was normal and tone and coordination 
were intact.  The veteran's reflexes were symmetric and his 
sensory examination was intact.  The veteran was diagnosed as 
status post closed head injury with post-traumatic headaches, 
impairment of memory and impairment of libido.  The examiner 
concluded that the neurological impairment associated with 
the closed head injury was mild.

In several statements on file, the veteran essentially 
alleges that he was unable to work in positions requiring 
critical and rapid thinking skills because of his closed head 
injury, and that he experienced headaches and memory loss, as 
well as panic attacks, depression and violent mood swings.

On file is the report of a February 1998 examination of the 
veteran conducted on behalf of the U.S. Navy.  The veteran at 
that time complained of headaches, decreased memory and 
comprehension problems.  The veteran described his headaches 
as dull and pressure-like, occurring in exacerbated form up 
to twice each week; he indicated that he experienced minor 
headaches on a daily basis and used analgesics.  He denied 
any associated nausea, vomiting, photophobia, or sonophobia.  
He denied any sleep disorder, dizziness, lightheadedness, 
fatigue, visual problems, weakness, pruritus, paresthesias, 
bowel or bladder symptoms, dysambulation, incoordination, 
vertigo or stress.  Physical examination was normal except 
for slightly increased left upper extremity reflexes.  Mental 
status examination was negative for any pertinent 
abnormalities.  The veteran was diagnosed with 
postconcussional syndrome and cognitive disorder secondary to 
traumatic brain injury.  The examiner concluded that the 
veteran's disability was stable.

In a March 1998 letter, the Department of the Navy informed 
the veteran that he would be retained on the Temporary 
Disability Retired List.

The veteran was afforded a VA genitourinary examination in 
April 1999, at which time he complained of a loss of libido; 
he denied any erectile dysfunction, however, and reported 
that he fathered 2 children since his July 1994 injury.  The 
veteran reported that he currently worked in a computer 
department.  Physical examination was normal, as was chemical 
testing, except for the presence of subnormal thyroid 
function values.  The veteran was diagnosed with history of 
loss of libido.

The veteran was afforded a VA psychiatric examination in 
April 1999, at which time he reported problems with finding 
words.  He also reported experiencing depressive episodes on 
a weekly basis but denied any panic attacks.  He denied 
receiving psychiatric care of any significance since service.  
He indicated that he used a planner as a memory aid.  The 
veteran reported that his family life was stable.  He 
indicated that he had worked three years after service as a 
chemical supervisor, during which time he often was late and 
experienced memory problems which led to difficulty with his 
supervisor.  He reported that he now worked in a computer 
position and that he was also attending college where he was 
earning good grades.  The veteran was alert and oriented, and 
his mood was reasonably happy, but toward the depressive 
side.  He denied any suicidal or homicidal ideation.  His 
ability to maintain personal hygiene and basic activities of 
daily living was described as good.  The veteran was able to 
recall two of three test words after several minutes.  No 
definite obsessive or ritualistic behavior interfering with 
routine activities was identified.  The rate and flow of his 
speech were normal, as were tone and modulation.  No evidence 
of significantly impaired impulse control was present.  
Following evaluation of the veteran, the examiner concluded 
that no psychiatric disorder was present, and he diagnosed 
the veteran with history of closed head injury.  The veteran 
was assigned a GAF score of 80.

On file is the report of an April 1999 VA neurological 
examination of the veteran.  The veteran at that time 
reported experiencing minimal pre-traumatic amnesia of his 
head trauma and post-traumatic amnesia of several hours.  He 
complained of recurrent headaches occurring once each week 
which were dull and pressure-like and lasted a few hours; the 
headaches were relieved by Motrin and the veteran indicated 
that he could work with the headaches.  He also complained of 
impaired memory, as well as loss of libido and feelings of 
depression.  On examination the veteran was alert and 
oriented, with no impairment of speech, memory or thinking.  
He had normal strength.  His cranial nerve function was 
intact and his gait and station were normal.  His tone and 
coordination were intact and his reflexes were symmetric.  
His sensory examination was intact.  The veteran was 
diagnosed with closed head injury by history with resultant 
cephalgia, and impairment of memory and libido.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

The RO evaluated the veteran's residuals of a closed head 
injury as 10 percent disabling under DC 8045, pertaining to 
brain disease due to trauma.  That code provides that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under DC 9304, pertaining to 
dementia associated with brain trauma.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

The record reflects that while the veteran exhibited slightly 
increased left upper extremity reflexes at his February 1998 
Naval evaluation as well as some decreased grip strength and 
fine motor coordination on evaluation in August 1995, no 
diagnosis of neurological disability was rendered in 
connection therewith, and none of the postservice 
examinations on file have resulted in a diagnoses of a purely 
neurological disability associated with the veteran's closed 
head injury.  Indeed, the most recent neurological 
examination in April 1999 was entirely negative for any 
abnormalities.  In addition, while the veteran was found to 
have mild anisocoria in service, no such findings were noted 
on any of his subsequent examinations.  In sum, there is no 
medical evidence demonstrating the presence of a purely 
neurological disability associated with his closed head 
injury.  Moreover, while the veteran reports depression, mood 
swings and other psychiatric symptoms, he notably has not 
been diagnosed with multi-infarct dementia.

The veteran has consistently reported symptoms of headaches 
and decreased libido, and demonstrated some memory loss.  
While the veteran's headaches were described as migrainous in 
nature by the November 1995 Medical Board, none of the 
veteran's subsequent examiners considered his headaches to be 
migraines.  Moreover, while the veteran was diagnosed in 
service with hypogonadism and exhibited lowered testosterone 
levels, he notably has not been diagnosed with impotence or, 
since December 1994, with hypogonadism, and indeed denied any 
erectile dysfunction at his most recent genitourinary 
examination in April 1999.  Moreover, the record discloses 
that the veteran has fathered two children since July 1994 
and that his family life is considered by him to be stable.  

In sum, the residuals of the veteran's closed head injury are 
manifested solely by purely subjective complaints, without 
evidence of neurological disability or multi-infarct 
dementia.  Accordingly, there is no basis either for the 
assignment of a rating in excess of 10 percent for brain 
disease due to trauma under DC 9304 or a separate rating for 
a purely neurological disability.  Accordingly, a rating in 
excess of 10 percent for residuals of a closed head injury is 
not warranted.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board notes, however, that while 
the veteran contends that his headaches and memory impairment 
in particular have interfered with his employment, he notably 
has been employed for a number of years and has adduced no 
evidence in support of his contention.  In addition, the 
veteran is concurrently attending college and reportedly 
earning good grades.  Moreover, the current evidence of 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability, or indicate that 
the manifestations of the disability are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a closed head injury is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 10 -


- 1 -


